Citation Nr: 0629599	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-02 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2005, the Board remanded the issues listed above 
for additional evidentiary development.  This case has since 
been returned to the Board for further appellate action.  

In addition to remanding the issues listed above, its January 
2005 decision included an allowance of reopening of a claim 
of entitlement to service connection for chloracne.  That 
claim was subsequently granted by the RO in a January 2006 
rating decision.  Accordingly, that issue is no longer within 
the Board's jurisdiction and will not be addressed further.  

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2004, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2005).  A transcript 
of the hearing is associated with the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim seeking entitlement to service 
connection for a respiratory disorder is addressed in the 
REMAND that follows the order section of this decision.



FINDING OF FACT

No disease or injury of the eye was present in service, and 
no current eye disorder is etiologically related to service, 
or to a service-connected disability. 


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a bilateral eye 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated by the RO just prior to enactment of 
the VCAA in November 2000.  The RO denied the claim in April 
2000 as not well grounded.  Although the veteran did not 
appeal that decision, he made a timely request for 
readjudication under Section 7(b) of the VCAA.  Consequently, 
in its January 2005 remand, the Board instructed the RO to 
accord the veteran a de novo review of all of the relevant 
evidence on this issue after providing the notification and 
assistance required by the VCAA.  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in January 2005.  The claim was 
then readjudicated and denied in a January 2006 supplemental 
statement of the case (SSOC).

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for eye disability, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for a 
bilateral eye disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  Indeed, the veteran responded to 
the January 2006 SSOC by stating that he had no other 
information or evidence to submit.  

With respect to the July 2005 VA examination, the Board 
acknowledges that the examiner's opinion is limited to 
whether the veteran's glaucoma is secondarily related to his 
chloracne.  He did not discuss whether there is any direct 
relationship to the veteran's military service.  However, the 
Board finds that this does not render the examination 
inadequate.  In fact, the Board did not request an 
examination or nexus opinion in its remand.  Therefore, there 
is no violation of the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, as will be discussed in more detail below, the 
service medical records contain no reference to the kind of 
injury or disease that "may be associated" with glaucoma.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  The service medical records show only 
references to impaired visual acuity and complaints with 
respect to the eyelids (skin) and foreign debris.  As will be 
discussed in the Analysis section below, refractive error is 
not a disability for VA compensation purposes, and the 
veteran is already service-connected for his skin disorder.   

Accordingly, the Board finds that additional development to 
obtain clarification or an addendum opinion is not necessary, 
as there is no reasonable possibility that such development 
would aid in substantiating the claim.  

The Board notes that the veteran submitted additional medical 
records directly to the Board after the January 2006 SSOC; 
however, these consisted of duplicate records already 
considered by the originating agency.  Moreover, the veteran 
included a waiver of initial RO consideration of those 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  Accordingly, the Board 
will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Refractive error is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that this claim has been 
adjudicated as a claim of entitlement to service connection 
for a nonspecific bilateral eye disorder.  The Board has 
identified three separate diagnoses of record which might be 
construed as eye disorders.  The first is ocular chloracne, 
which was diagnosed by the veteran's private physician 
R.S.P., M.D.  However, this disorder is essentially a skin 
condition affecting the eyelid, not the eye itself.  The 
Board believes that the RO's January 2006 decision granting 
service connection for chloracne completely resolves this 
issue.  

The second eye diagnosis is refractive error, as shown on the 
veteran's service entrance and service separation 
examinations.  However, as noted above, refractive error is 
not a disease or injury for VA compensation purposes.   

This leaves the diagnosis of glaucoma as the only remaining 
eye disorder for which service connection might be granted.  
The Board will now address that issue.  

Service medical records show that the veteran was seen on a 
few occasions with complaints related to soreness and 
swelling of his right eyelid, and a complaint of trash in 
eye, and for a foreign particle in the left eye, which was 
removed; however, they do not show that he was found to have 
a chronic eye disorder.  An ophthalmoscopic and external eye 
examination conducted in May 1964 was negative with the 
exception of defective vision.  The report of examination for 
discharge in February 1965 shows that the veteran's eyes were 
found to be normal on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has glaucoma, there is no post-
service medical evidence of such a diagnosis until many years 
after the veteran's discharge from service.  Indeed, a 
November 1990 private examination contains normal findings 
for the eyes.  While a March 1983 eye examination notes that 
the right eye feels like it has a lot of pressure in it, 
there is no diagnosis of glaucoma or any other eye 
disability.  The veteran did not mention the issue at a 
hearing at the RO in March 1991, or at any time before his 
August 1995 claim.  

There is also no competent evidence of a nexus between the 
veteran's current glaucoma and his military service or his 
service-connected chloracne.  Moreover, a VA physician who 
examined the veteran and reviewed the claims folder in July 
2005 has opined that the veteran's current glaucoma is not 
etiologically related to his chloracne.

While an April 2002 VA Agent Orange examination lists the 
date of onset of glaucoma as October 1963, this is simply a 
recitation of the history reported by the veteran.  
Information which is simply recorded by a medical examiner, 
unenhanced by any medical comment by the examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). 

In essence, the evidence of a nexus between the veteran's 
current glaucoma and his military service or chloracne is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

While the veteran contends that he was diagnosed with 
glaucoma during service, this is not shown in the records, 
and the veteran's account of what a physician purportedly 
said, filtered as it is through a layperson's sensibilities, 
is not competent medical evidence. See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

Service connection for a bilateral eye disorder is denied.


REMAND

With respect to the veteran's claim seeking to reopen a claim 
of entitlement to service connection for a respiratory 
disability, the Board notes that a recent decision of the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held that 
because the terms "new" and "material" in a new and material 
evidence claims have specific, technical meanings that are 
not commonly known to VA claimants, when providing the notice 
required by the VCAA, it is necessary, in most cases, for VA 
to inform a claimant seeking to reopen a previously and 
finally disallowed claim of the unique character of the 
evidence that must be presented.  

In this case, while the January 2005 letter does generally 
define new and material evidence, and informs the veteran 
that new and material evidence is necessary to reopen his 
claim, that letter does not inform the veteran of the type of 
evidence that was lacking at the time of the prior denial, 
nor does it identify the type of evidence that would be 
considered new and material with respect to this claim.  The 
Court in Kent has held that such specificity is required.  

The Board points out that, although the RO reopened the claim 
of entitlement to service connection for a lung disorder and 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted]. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim to 
reopen.  If the claim is reopened, then 
the RO or the AMC should undertake any 
other development it determines to be 
warranted.  If the claim is not reopened, 
or if the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


